                  Case 2:18-cv-01543-RAJ Document 16 Filed 10/26/18 Page 1 of 3



 1                                                                   The Honorable Richard A. Jones
 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                            AT SEATTLE
 9   BOMBARDIER, INC.,                                 )
                                                       )    NO. 2:18-cv-1543 RAJ
10                    Plaintiff,                       )
                                                       )
11           v.                                             NOTICE OF APPEARANCE
                                                       )
12                                                     )
     MITSUBISHI AIRCRAFT CORPORATION,                  )
     et al.,
13                                                     )
                      Defendants.                      )
14                                                     )

15   TO:              All Parties and Attorneys of Record
16   AND TO:          Clerk of the Court
17
             PLEASE take notice that Defendant AEROSPACE TESTING ENGINEERING &
18
     CERTIFICATION INC. without waiving objections as to improper service or jurisdiction, enter
19
     its appearance herein by the undersigned attorneys of record. Service of all further pleadings,
20
     notices, documents or other papers herein, exclusive of process, may be had upon said Defendant
21

22   by serving the undersigned attorneys at the address below stated.

23   ////
24   ///
25
     //
26
     /
27
                                                                              KARR TUTTLE CAMPBELL
                                                                             701 Fifth Avenue, Suite 3300
                                                                              Seattle, Washington 98104
     NOTICE OF APPEARANCE - 1                                                        Main: (206) 223 1313
     #1207001 v1 / 45898-028                                                          Fax: (206) 682 7100
                Case 2:18-cv-01543-RAJ Document 16 Filed 10/26/18 Page 2 of 3



 1           DATED this 26th day of October 2018.
 2
                                               s/ Richard J. Omata
 3                                             Richard J. Omata, WSBA #7032
                                               KARR TUTTLE CAMPBELL
 4                                             701 Fifth Avenue, Suite 3300
                                               Seattle, WA 98104
 5                                             Telephone: 206-223-1313
                                               Facsimile: 206-682-7100
 6                                             Email: romata@karrtuttle.com
                                               Attorneys for Defendant Aerospace Testing
 7                                             Engineering & Certification Inc.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                           KARR TUTTLE CAMPBELL
                                                                          701 Fifth Avenue, Suite 3300
                                                                           Seattle, Washington 98104
     NOTICE OF APPEARANCE - 2                                                     Main: (206) 223 1313
     #1207001 v1 / 45898-028                                                       Fax: (206) 682 7100
                  Case 2:18-cv-01543-RAJ Document 16 Filed 10/26/18 Page 3 of 3



 1                                  CERTIFICATE OF SERVICE
 2           I, Sandy Watkins, affirm and state that I am employed by Karr Tuttle Campbell in King

 3   County, in the State of Washington. I am over the age of 18 and not a party to the within action.

 4   My business address is: 701 Fifth Ave., Suite 3300, Seattle, WA 98104. On this day, I caused

 5   the foregoing NOTICE OF APPEARANCE to be served on the parties listed below in the manner

 6   indicated.

 7     Brian F. McMahon                                       Via U.S. Mail
       John D. Denkenberger                                   Via Hand Delivery
 8     Christensen O'Connor Johnson & Kindness                Via Electronic Mail
                                                              Via Overnight Mail
 9     1201 Third Avenue, Suite 3600                          CM/ECF via court’s website
       Seattle, WA 98101-3029
10     Email: brian.mcmahon@cojk.com
               denkenj@cojk.com
11     Attorneys for Plaintiff
12
       Mary Z. Gaston                                         Via U.S. Mail
13     Perkins Coie                                           Via Hand Delivery
       1201 Third Avenue, Suite 4900                          Via Electronic Mail
14                                                            Via Overnight Mail
       Seattle, WA 98101-3099                                 CM/ECF via court’s website
       Email: mgaston@perkinscoie.com
15
       Attorneys for Defendant Mitsubishi Aircraft
16     Corporation America Inc.

17           I declare under penalty of perjury under the laws of the State of Washington that the

18   foregoing is true and correct, to the best of my knowledge. Executed on this 26th day of October

19   2018 at Seattle, Washington.

20
                                                 s/ Sandy Watkins
21                                                                  Sandy Watkins
                                                             Assistant to Richard J. Omata
22

23

24

25

26

27
                                                                               KARR TUTTLE CAMPBELL
                                                                               701 Fifth Avenue, Suite 3300
                                                                                Seattle, Washington 98104
     NOTICE OF APPEARANCE - 3                                                          Main: (206) 223 1313
     #1207001 v1 / 45898-028                                                            Fax: (206) 682 7100
